Evans, Judge.
Examination of the record and the enumeration of errors in this case shows that during the proceedings under the Special Master Act for condemnation in rem the condemnees filed an ancillary petition for mandamus against the Special Master, praying for a mandamus nisi and for a mandamus absolute, which was dismissed as shown in the final judgment here under review. The appellants in one of their 26 specifications of error complain of the dismissal of the petition for mandamus.
This case is transferred to the Supreme Court of Georgia as required by the Constitution of 1945 (Code Ann. §2-3704; Art. VI, Sec. II, Par. IV), in that that court has jurisdiction on appeal "in all cases involving extraordinary remedies.” The Court of Appeals therefore does not have jurisdiction to review this case under Art. VI, Sec. II, Par. VIII (Constitution of 1945; Code Ann. §2-3708). Spence v. Miller, 176 Ga. 96, 99 (167 SE 188); James v. State, 120 Ga. App. 317 (170 SE2d 303); James v. State, 225 Ga. 809 (171 SE2d 533).

Transferred to the Supreme Court.


Jordan, P. J., and Quillian, J., concur.

Reeves & Collier, Rex T. Reeves, Merrell Collier, for appellants.
Troutman, Sams, Schroder & Lockerman, T. M. Smith, Warren 0. Wheeler, for appellee.